OPINION
Appellants Stella Cassady and John Bennett appeal from the January 28, 1999, Judgment Entry of the Morrow County Common Pleas Court, Juvenile Division, permanently terminating their parental rights and granting permanent custody of Matthew Cassady, Krystal Cassady, Rachel Cassady, and Isaac Bennett to the Morrow County Department of Human Services, for purposes of adoptive placement. (Stella Cassady is the mother of all four children, but John Bennett is the father of only Isaac Bennett.) However, before reaching the merits of the case, we must address this court's jurisdiction to consider this matter. An appeal is taken by filing a notice of appeal with the clerk of the trial court within thirty days of the entry of the judgment or order appealed or, in a civil case, service of the notice of appeal, if service is not made on the party within the three day period in Civ.R. 58(B). App.R. 3(A); App.R. 4(A). Therefore, barring a problem with service of the Judgment Entry, the Notice of Appeal had to be filed in the trial court by March 1, 1999. The timely filing of the Notice of Appeal in the trial court is mandatory and jurisdictional. App.R. 3(A); See Transamerica Ins. Co. v. Nolan (1995), 72 Ohio St. 3d 320; Estate v. Tague (1986), 33 Ohio App. 3d 142. While appellant John Bennett filed his Notice of Appeal in this court on February 23, 1999, within the thirty day period, the Notice of Appeal was not filed in the trial court until March 11, 1999. Appellant Stella Cassady filed a Notice of Appeal in this court on February 26, 1999. However, the record reflects that Stella Cassady did not file a notice of appeal in the trial court. Therefore, we find that because Notices of Appeal were not timely filed in the trial court, we are without jurisdiction in this matter.
Accordingly, the appeal filed on behalf of John Bennett and Stella Cassady is dismissed.
  __________________ Edwards, J.
By Milligan, V.J. and Reader, V.J. concurs.